78 F.3d 589
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Eugene WESLEY, Appellant,v.Carolyn STEED, Circuit Clerk, Nevada County, Arkansas, Appellee.
No. 95328.
United States Court of Appeals, Eighth Circuit.
Submitted March 7, 1996.Decided March 11, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Eugene Wesley appeals the District Court's1 dismissal of his 42 U.S.C. § 1983 (1994) complaint as frivolous under 28 U.S.C. § 1915(d) (1994).   Having reviewed the record and Wesley's brief, we conclude the judgment of the District Court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B. We also deny his "motion for summary judgment" filed while this appeal was pending.



1
 The Honorable Harry F. Barnes, United States District Judge for the Western District of Arkansas, adopting the report and recommendation of the Honorable Bobby E. Shepherd, United States Magistrate Judge for the Western District of Arkansas